DETAILED ACTION
Claims 1-3 and 5-20 are pending in the present application. Claims 1, 10 and 16 were amended, and claim 4 was cancelled in the response filed 31 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 31 August 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The amendment and remarks filed 31 August 2021 are found persuasive. Claims 1, 10 and 16 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “a processor configured to: search the database and identify a piece of equipment from one of an image of the piece of equipment or of a fiducial marker associated with the piece of equipment captured by the camera and the identification information in the database in the local memory;  display a header page associated with the piece of equipment on the display screen responsive to identifying the piece of equipment, the header page including options for accessing different types of documentation associated with the piece of equipment, the documentation pertaining to at least one of installation, operation, or maintenance for the piece of equipment;  receive an indication from a user of a type of documentation to access;  and responsive to receiving the indication of the type of documentation to access: retrieve the documentation from a local memory of the portable electronic device without accessing a network or internet connection;  and display the documentation on the display screen.”
	Regarding independent claim 10, the prior art of record does not teach the following limitation: “a processor configured to: search the database and identify a piece of equipment from a comparison between identification information associated with an image of the identifier associated with the piece of equipment captured by the camera and identification information in the database in the local memory; responsive to identifying the piece of equipment, retrieve equipment documentation regarding the piece of equipment from a local memory of the portable computing device, the documentation pertaining to at least one of installation, operation, or maintenance for the piece of equipment, the equipment documentation retrievable responsive to identifying the piece of equipment without access to a network or internet connection;  and display the documentation on the display screen.” 
	Regarding independent claim 16, the prior art of record does not teach the following limitation: “capture an image of the identifier of the equipment with a camera of the portable electronic device; and select a type of equipment information to view from a menu of different types of information associated with the equipment displayed on a user interface of the portable electronic device responsive to capturing the image of the identifier of the equipment and responsive to the portable electronic device searching the database and identifying the equipment from a comparison between identification information associated with the image of the identifier of the equipment and the identification information in the database in the local memory, the selection of the type of equipment causing the portable electronic device to retrieve equipment information regarding the piece of equipment from the local memory, the equipment information comprising documentation pertaining to at least one of installation, operation, or maintenance for the equipment, the equipment information retrievable responsive to the selection of the type of equipment without access to a network or internet connection.” Claims 2-3, 5-9, 11-15 and 17-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169